DETAILED ACTION
This office action is responsive to application 17/086,460 filed on November 2, 2020.  Claims 1-12 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on January 25, 2021 and November 12, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sheldon Moss (Reg. 52,053) on November 26, 2021.

The claims are amended as follows:

Claim 10, Page 19
Line 17 of Page 19, delete “.” and insert a comma and a space between “movement speed” and “the information”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claims 1 and 10, the closest prior art, Moore et al. (US 9,460,369) teaches:
	A mobile type apparatus (mobile base, 102, figure 1) comprising: 
	a memory (See the memory examples in column 8, lines 21-35.); and 
	a processor (“processor”, column 4, lines 33-37) being connected to the memory and being configured to: 
	acquire an image obtained by imaging performed by an imaging apparatus (An image is acquired by an image capture device (110, figure 1) in step 204 of figure 2, column 4, line 65 through column 6, line 3.); 
	perform a control for arranging a preset imaging target within an angle of view of the imaging apparatus (See step 208 of figure 2, column 5, lines 18-26, column 6, lines 3-6, and column 7, lines 36-44.); 
	perform a control for forming an image on a recording medium in a case where the imaging target is present in the acquired image (The image is formed on a recording 
	discharge the recording medium on which the image is formed to a preset delivery target in a deliverable state (e.g. such that the operator may attach the image to a shelf, column 7, lines 22-32). 
	Moore et al. further teaches controlling movement of the mobile type apparatus (see column 3, lines 59-64, column 5, lines 18-26, column 6, lines 3-12).
	However, Moore et al. does not explicitly teach controlling movement of the mobile type apparatus for delivering the recording medium to the delivery target.
	Yamamoto et al. (JP 2017/054537, portions cited herein refer to the English translation provided by the Examiner) similarly teaches a mobile apparatus (self-propelled image forming apparatus, 30, figure 6, paragraphs 0032 and 0037), and further teaches controlling movement of the mobile type apparatus (30) for delivering the recording medium to the delivery target (i.e. to a user with a portable terminal device, 20, paragraphs 0047 and 0048).
	However, the prior art of record does not teach nor reasonably suggest at least that the processor is configured to “derive, from a distance to the delivery target and a time period required from a start of forming of the image until completion of discharge, a movement speed at which the recording medium becomes the deliverable state at a position at which the recording medium is deliverable to the delivery target, wherein at least a partial period overlaps between a period from a start of forming of the image on the recording medium until completion of discharge of the recording medium, and a period from a start of movement until completion of the movement, and wherein the 
	The prior art of record does not teach nor reasonably suggest at least that the processor is configured to “derive, from a distance to the delivery target and a time period required from a start of forming of the image until completion of discharge, a movement speed at which the recording medium becomes the deliverable state at a position at which the recording medium is deliverable to the delivery target, wherein at least a partial period overlaps between a period from a start of forming of the image on the recording medium until completion of discharge of the recording medium, and a period from a start of movement until completion of the movement, and wherein the movement is controlled in accordance with the derived movement speed”, in combination with the other elements recited in claim 12.

	Claims 2-9 are allowed as depending from an allowed claim 1.

	Claims 11 and 12 are allowed as depending from an allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2019/0253611) teaches driving the position of a mobile imaging device based on a target position (see figures 8-10).
Wang et al. (US 2019/0011921) teaches driving the position of a mobile imaging device based on a target position (see figures 2 and 6).
Miyake et al. (US 2021/0092305) teaches driving the position of a mobile imaging device based on a target position (see Abstract).
Kim et al. (US 2002/0042267) teaches a mobile printer system (see Abstract, figure 1, paragraph 0018).
Lee (KR10-2005-0047331) teaches calculating a delivery time (“tex”) of a mobile printer (see Abstract, Structure & Operation of the Invention).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696